DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 18, 2019.  As directed by the amendment: claims 1-11 have been amended, claim 12-14 have been cancelled, and no claims have been added.  Thus, claims 1-11 are presently pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "in expanded state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “in an expanded state”.
Claim 7 recites the limitation “the proximal (7’’)” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “a proximal area (7’’)”. 
Claim 10 recites the limitation “the incisions” in line 2. It is not clear which incisions are being referenced.  For purposes of examination, this is interpreted as “the first incisions (11)”.  
Claim 10 recites the limitation “the proximal (7’)” in line 3. There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “a proximal area (7’)”.  Claim 11 is rejected because it depends from claim 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7 and 9 of U.S. Patent No. 10,543,342 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claim.  With regard to claim 1 of the application, claim 4 of the patent discloses introducer sheath for catheters to be inserted into a vascular system (col 4, lines 46-49), said sheath comprising a connecting valve (2) (col 4 line 49) and an insertion tube (3) (col 4 line 50) having a proximal portion (4) (col 4 line 50) and a distal portion (5) (col 4 line 51), said distal portion (5) being of reduced diameter in comparison with the proximal portion (col 4 lines 51-52), wherein the insertion tube (3), in order to enable its diameter to be reversibly changed (col 4 line 54), is provided with (i) longitudinally extending first expansion elements with first incisions (11, 11') (col 4 lines 55-56) designed as predetermined breaking points (col 4 line 57), said first incisions extending from the proximal end of the distal portion (5) to a position adjacent to the distal end of the distal portion (5) (col 4 lines 59-61); (ii) longitudinally extending second expansion elements (col 5 line 2) with second incisions (12) (col 5 line 3), said second incisions originating from the distal end (10) of the insertion tube (3) and extending in a distal area (7) of said tube (col 5 lines 3-5). The difference between claim 1 of the application and claim 4 of the patent lies in the fact that claim 4 of the patent includes more features and is therefore more specific.  It has been held that the specific invention anticipates the generic invention. See In re Goodman, USPQ2d 2010 (Fed Cir. 1993).  Since the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.
Application
10,543342
citation
8
1
 c. 4 l. 56-59
9
9
c. 5 l. 23-26
10
1
c. 4 l. 59-61 
11
5, 7
c. 5 l.8-10, c. 5 l.  16-19


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,543,342 (‘342) in view of Gellman et al. (Gellman), US 2011/0190683 A1. 
Regarding claim 2, Patent ‘342 claims the introducer sheath of claim 1, as shown above.  
Patent ‘342 does not claim the subject matter of claim 2, wherein the subject matter of claim 2 depends from the subject matter of claim 1 of the patent. 
However, Gellman teaches an expandable and collapsible medical device characterized in that the incisions (11, 11’, 12) are equally spaced over the circumference of the insertion tube (3) (Fig. 2A).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the incisions of patent ‘342 equally over the circumference of the insertion tube as taught by Gellman for the purpose of being able to collapse the tube medical device into the shape of a tube.  
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,543,342 (‘342) in view of Al-Rashdan et al. (Al-Rashdan), US 2014/0236088 A1.
Regarding claim 3, Patent ‘342 claims the introducer sheath of claim 1, as shown above.  
Patent ‘342 does not claim the subject matter of claim 3. 
However, Al-Rashdan teaches an expandable sheath characterized in that the incisions (11, ’11, 12) are designed, at least partially, in the form of slots (Fig. 5B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the incisions of the ‘342 patent to the shape of slots as taught by Al-Rashdan as a simple substitution of one known element (incision) for another (slot of Al-Rashdan) to obtain the predictable result of weakening the tube so that is can be expanded predictably.  
Regarding claim 4, Patent ‘342 in view of Al-Rashdan teaches the introducer sheath according to claim 3, characterized by first incisions (11, 11’) and second incisions (12) in the distal portion (5) of the insertion tube (3) (‘342, col 4 lines 59-61, and col 5 lines 3-5), of which the first incisions (11, 11’) extend from proximal to distal (‘342, col 4 lines 59-61) and the second incisions (12) run from the distal end towards the proximal (‘342, col 5 lines 3-5), wherein the areas located between the first (11, 11’) and the second incisions (12) constitute webs (8,9) of equal width (‘342, col 5 lines 5-7).  
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,543,342 (‘342) in view of Al-Rashdan (‘342, col. 5 lines 8-10).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,543,342 (‘342) in view of Al-Rashdan (‘342, col. 5 lines 16-19).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,543,342 (‘342) in view of Al-Rashdan (‘342, col. 5 lines 20-22).
Allowable Subject Matter
Claims 1-11 are allowable over the art of record, but are subject to the §112(b) rejections above, and subject to the filing and approval of a terminal disclaimer. 
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed introducer sheath for catheters. 
The closest prior art is Al-Rashdan et al. (Al-Rashdan), US 2014/0236088 A1.
Regarding claim 1, Al-Rashdan fails to teach among all the limitations or render obvious an introducer sheath for catheters as claimed, which includes a diameter that is enabled to be reversibly changed by being provided with longitudinally extending second expansion elements with second incisions (12), said second incisions originating from the distal end (10) of the insertion tube (3) and extending in a distal area (7) of said tube, in combination with the total structure and function of the introducer sheath for catheters as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783            
                                                                                                                                                                                 /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783